Judgment and order reversed upon the law and the facts, and new trial granted, with costs to abide the event, unless within twenty days plaintiff stipulate to reduce the verdict to the sum of $7,500, together with costs of the trial; in which event the judgment, as so modified, and the order are unanimously affirmed, without costs. We do not pass upon the legality of the operation of the railroad by the defendant, as the question is not presented. Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ., concur.